            Case 7:19-cv-07326-VB Document 27 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
  DITECH FINANCIAL, LLC,                                      :
                             Plaintiff,                       :
                                                                  ORDER
  v.                                                          :
                                                              :
                                                                  19 CV 7326 (VB)
  LARRY C. PIROZZI,                                           :
                             Defendant.                       :
--------------------------------------------------------------x

        The Court held an on-the-record telephone conference today at which plaintiff’s counsel
participated by telephone, but defendant, proceeding pro se, failed to appear without excuse or
explanation., it is HEREBY ORDERED:

       1.       By July 24, 2020, plaintiff shall file either a motion for summary judgment or
submit a letter informing the Court that the parties have resolved the case by a deed in lieu of
foreclosure or otherwise. If plaintiff seeks more time for the parties to engage in further
discussions regarding a resolution of the case, plaintiff may seek an extension of time by that
date.

       2.      If plaintiff files a motion for summary judgment on or before July 24, 2020,
defendant’s opposition to plaintiff’s motion will be due August 24, 2020, and plaintiff’s reply, if
any, will be due September 7, 2020.

       Chambers will send a copy of this Order to defendant by mail to the address on the
docket and by email to the email address defendant provided at the April 14, 2020, conference.

Dated: June 2, 2020
       White Plains, NY

                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge




                                                         1
